Opinion filed April 23, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-21-00042-CV
                                   ___________

       STATE FARM MUTUAL AUTOMOBILE INSURANCE
          COMPANY AND JUAN ENRIQUEZ, Appellants
                                         V.
                 ROSALIA LOPEZ MENDOZA, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CV54819


                      MEMORANDUM OPINION
       On March 30, 2021, Appellants filed in this court a petition for permission to
pursue a permissive appeal of an interlocutory order. See TEX. R. APP. P. 28.3.
Appellants have now filed in this court a motion to dismiss their petition. In the
motion, Appellants indicate that the parties have settled the matter at issue.
Appellants therefore request that their petition for permissive appeal be dismissed.
See TEX. R. APP. P. 42.1(a)(1).
      We grant Appellants’ motion to dismiss and, in accordance with that motion,
dismiss Appellants’ petition for permission to pursue a permissive appeal.


                                                   PER CURIAM


April 23, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2